PER CURIAM.
The Georgia Supreme Court disbarred respondent from the practice of law after respondent pled guilty to eleven misdemeanors, ten of which involved smuggling contraband to a client in jail. In the Matter of Jones, 293 Ga. 264, 744 S.E.2d 6 (2013).
The Office of Disciplinary Counsel (ODC) subsequently notified this Court of respondent’s disbarment. Pursuant to Rule 29(b), RLDE, Rule 413, SCACR, the Clerk of the Supreme Court provided ODC and respondent with thirty days in which to inform the Court of any reason why the imposition of identical discipline was not warranted in this state. ODC filed a response stating it had no information that would indicate the imposition of identical discipline was not warranted. Respondent filed a return urging this Court not to impose reciprocal discipline.
*618We find disbarment is the appropriate sanction to impose as reciprocal discipline in this matter. See Rule 8.4(b), RPC, Rule 407, SCACR; Rule 8.4(e), RPC, Rule 407, SCACR; Rule 7(a)(2), RLDE, Rule 413, SCACR; Rule 7(a)(5), RLDE, Rule 413, SCACR; In re Walters, 400 S.C. 625, 735 S.E.2d 635 (2011); In re Yarborough, 343 S.C. 316, 540 S.E.2d 462 (2000); In re Chance, 276 S.C. 1, 274 S.E.2d 422 (1981). We also find none of the factors in Rule 29(d), RLDE, Rule 413, SCACR, present in this matter. We therefore disbar respondent from the practice of law for the misconduct set forth in the opinion of the Georgia Supreme Court.
Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR, and shall also surrender his Certificate of Admission to the Practice of Law to the Clerk of Court.
DISBARRED.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.